

	

		II

		109th CONGRESS

		1st Session

		S. 580

		IN THE SENATE OF THE UNITED STATES

		

			March 9, 2005

			Mr. Smith (for himself,

			 Mr. Conrad, Mr.

			 Stevens, Mr. Hagel, and

			 Mr. Chafee) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow

		  certain modifications to be made to qualified mortgages held by a REMIC or a

		  grantor trust.

	

	

		1.Certain modifications

			 permitted to qualified mortgages held by a REMIC or a grantor trust

			(a)Qualified

			 mortgages held by a REMIC

				(1)In

			 generalParagraph (3) of section 860G(a) of the Internal Revenue

			 Code of 1986 is amended by adding at the end the following new

			 subparagraph:

					

						(C)Qualified

				modifications

							(i)In

				generalAn obligation shall not fail to be treated as a qualified

				mortgage solely because of a qualified modification of such obligation.

							(ii)Qualified

				modificationFor purposes of this section, the term

				qualified modification means, with respect to any obligation, any

				amendment, waiver, or other modification which is treated as a disposition of

				such obligation under section 1001 if such amendment, waiver or other

				modification does not—

								(I)extend the final

				maturity date of the obligation,

								(II)increase the

				outstanding principal balance under the obligation (other than the

				capitalization of accrued, unpaid interest),

								(III)result in a

				release of an interest in real property securing the obligation such that the

				obligation is not principally secured by an interest in real property

				(determined after giving effect to the release), or

								(IV)result in an

				instrument or property right which is not debt for Federal income tax

				purposes.

								(iii)DefaultsUnder

				regulations prescribed by the Secretary, any amendment, waiver, or other

				modification of an obligation which is in default or with respect to which

				default is reasonably foreseeable may be treated as a qualified modification

				for purposes of this section.

							(iv)Defeasance

				with government securitiesThe requirements of clause (ii)(III)

				shall be treated as satisfied if, after the release described in such clause,

				the obligation is principally secured by Government securities and the

				amendment, waiver, or other modification to such obligation satisfies such

				requirements as the Secretary may prescribe.

							.

				(2)Exception from

			 prohibited transaction rulesSubparagraph (A) of section

			 860F(a)(2) of such Code is amended—

					(A)by striking

			 or at the end of clause (iii);

					(B)by striking the

			 period at the end of clause (iv) and inserting or; and

					(C)by adding at the

			 end the following new clause:

						

							(v)a

				qualified modification (as defined in section 860G(a)(3)(C)).

							.

					(3)Conforming

			 amendments

					(A)Section

			 860G(a)(3) of such Code is amended—

						(i)by

			 redesignating clauses (i) and (ii) of subparagraph (A) as subclauses (I) and

			 (II), respectively;

						(ii)by

			 redesignating subparagraphs (A) through (D) as clauses (i) through (iv),

			 respectively;

						(iii)by striking

			 `The term' and inserting the following:

							

								(A)In

				generalThe term

								;

				and

						(iv)by

			 striking For purposes of subparagraph (A) and inserting the

			 following:

							

								(B)Tenant-stockholders

				of cooperative housing corporationsFor purposes of subparagraph

				(A)(i)

								.

						(B)Section

			 860G(a)(3)(A)(iv) of such Code (as redesignated by subparagraph (A)) is

			 amended—

						(i)by

			 striking clauses (i) and (ii) of subparagraph (A) and inserting

			 subclauses (I) and (II) of clause (i); and

						(ii)by

			 striking subparagraph (A) (without regard to such clauses) and

			 inserting clause (i) (without regard to such subclauses).

						(b)Qualified

			 mortgages held by a grantor trustSection 672 of the Internal

			 Revenue Code of 1986 is amended by adding at the end the following new

			 subsection:

				

					(g)Special rule

				for certain investment trustsA grantor shall not fail to be

				treated as the owner of any portion of a trust under this subpart solely

				because such portion includes one or more obligations with respect to which a

				qualified modification (within the meaning of section 860G(a)(3)(C)) has been,

				or may be, made under the terms of such trust.

					.

			(c)Effective

			 dateThe amendments made by this section shall apply to

			 amendments, waivers, and other modifications made after the date of enactment

			 of this Act.

			

